Rothrock, J.
— This appeal presents substantially the same questions as are involved in the case of Clyde v. Peary, 74 Iowa, 47, and a citation of that case is all that we deem necessary here. There is this difference in the cases: The demurrer in the present case was directed to the whole answer, and it was sustained generally. The defendant was then in default for answer. The petition was duly verified, and the account for services was attached thereto. Complaint is made because the court rendered judgment without proof of the claim.
Under the provisions of section 1, chapter 36, Laws of 1876 (Miller’s Code, p. 863), no proof was necessary. The action was upon an open account, and the petition was duly verified, and a bill of particulars of said account was attached to the petition, and there was no answer controverting the account. It is insisted by the defendant that the claim is not an account. We think otherwise. It is as plain an action on an account as the action of a merchant for goods sold. It consists of the different items of charges for services, and small disbursements made in the payments of witnesses and the like.
Aeeirmed.